Shaw, C. J.
The only question raised upon the exceptions in this case is, whether the defendant’s certificate of discharge on insolvency was valid, and constituted a good discharge against the notes sued for. The ground of objection is, that on recurring to the original petition, by which voluntary proceedings by the insolvent were commenced, he does not give his addition of place, as “ of Boston,” or other designation; but the first act of the commissioner on the petition, in effect the original adjudication of the commissioner, describes the insolvent as “ of Boston.” Holbrook v. Jackson, 7 Cush. 144.
The jurisdiction of the commissioner for the county of Suffolk depended on the fact, whether the insolvent had his domicil or place of business in Suffolk; but if such fact is made to appear to the commissioner, and is recognized and affirmed by him, the court are of opinion, that such omission of the addition of place in the petition does not of itself show that the commissioner had not jurisdiction. Whilst on the one hand we should be cautious not to encourage carelessness and want of due attention to convenient and proper forms of business, we should be careful not to set aside a long course of proceedings in which many persons are interested, on the ground of a mere formal and clerical error, unless absolutely necessary. No one of the cases cited, we think, comes up to the point relied on by the plaintiff, or shows that these proceedings were void for the cause shown. Exceptions sustained.